Citation Nr: 1209328	
Decision Date: 03/13/12    Archive Date: 03/28/12	

DOCKET NO.  08-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester. Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to April 2004.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO decreased the evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine from 40 percent to 20 percent effective from May 1, 2007.  The RO in Newington, Connecticut, later issued a September 2008 rating decision in which the evaluation increased to 40 percent effective from May 1, 2007.  

Upon review of this case, it would appear that, in addition to the issue currently before the Board, the Veteran seeks entitlement to service connection for a neurologic disorder, including spinocerebellar ataxia and spastic paraplegia, claimed as secondary to his service-connected degenerative disc disease of the lumbar spine.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the lumbar spine is not manifested by either unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board does acknowledge that the RO did not provide the Veteran with adequate notice prior to the initial rating decision in January 2007.  Nevertheless, the RO did send the Veteran a letter in August 2009, which informed him about the evidence necessary to substantiate his claim and the division of responsibilities in obtaining the evidence.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while adequate notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claim.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, he was informed in the August 2009 letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him. 

In addition, the August 2009 letter notified the Veteran of the division of responsibilities in obtaining the evidence.  Te letter further explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are relevant to his spine disability. 

The Veteran was also afforded VA examinations in July 2006, April 2008, May 2009, and January 2010 in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2008 VA examination in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully addresses the rating criteria that are relevant to rating the disability in this case. 

The Board also finds that the July 2006, May 2009, and January 2010 VA examinations are adequate. The Board does observe that the examiners did not review the claims file; however, they did review the Veteran's own medical history and complaints, and they performed a physical examination that addressed all of the rating criteria.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

The Veteran's degenerative disc disease of the lumbar spine is currently assigned a 40 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.   

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is contemplated when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). See also 38 C.F.R. § 4.71a, Plate V. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

The pertinent evidence of record is to the effect that, in January 2006, the Veteran underwent anterior lumbar interbody fusion at L3-4, L4-5, and S-1, with anterior lumbar plating at L3-4, L4-5, and L5-S1, with bone morphogenic protein and application of bone dowels times two to L3-4, L4-5, and S-1.  

In postoperative treatment record dated in February 2006, it was noted that the Veteran was status post spine surgery and fusion of the lower four discs.  His pain was getting better, but was somewhat worse at night.  It was also noted that the Veteran had been continuously wearing a custom back brace and that he would be able to start physical therapy in approximately five weeks.  

In a private postoperative treatment record dated the following day, it was noted that the Veteran was five weeks out from his lumbar surgery.  Motor testing was 5/5, and he had intact sensation and a good range of motion.  The Veteran exhibited no clonus, and the Babinski test was within normal limits.  Radiographic studies were described as looking "good," with the plaster and screws, and aforementioned bone dowels, in "good position."  

At the time of a VA spine examination in July 2006, it was noted that the Veteran had undergone an anterior lumbar interbody fusion in mid January 2006.  His current complaints consisted of pain, stiffness, and weakness of the lumbar spine.  According to the Veteran, his pain was a "constant, pressure-like sensation."  His treatment included medication, and the effectiveness was good.  When questioned, the Veteran denied any flare-ups, inasmuch as his back pain was constant.  He also denied having any associated symptoms, such as bowel or bladder complaints.  The Veteran utilized a cane as an assistive device and displayed a somewhat unsteady gait.  According to the Veteran, his occupation involved monitoring a computer, which did not require prolonged walking or standing.  It was further noted that the Veteran's lumbar spine disability did not interfere with his employment.  

On physical examination, range of motion measurements showed flexion from 0 to 45 degrees limited by pain.  Extension was to 30 degrees with pain, while left and right lateral flexion were likewise to 30 degrees with pain.  Left and right lateral rotation was to 30 degrees accompanied by pain.  It was noted that there was pain throughout the range of motion process.  However, the Veteran displayed no additional limitation of motion or function by pain, fatigue, weakness, or lack of endurance following repetitive use throughout the range of motion process.  Nor was there any evidence of spasm, weakness, or tenderness throughout the range of motion process.  At the time of examination, there was no evidence of ankylosis.  A neurological evaluation showed sensation to be intact, as determined by use of monofilament.  A motor evaluation, including electromyographic studies conducted in May 2006, was indicative of some mild motor neuropathy versus a mild multiple level radiculopathy.  However, given the Veteran's presenting symptomatology, the examiner opined that the Veteran was most likely suffering from a mild multiple level radiculopathy.  It was also noted that he did not exhibit muscle atrophy, and his reflexes were normal.  Further noted was that the Veteran had experienced an incapacitating episode within the last 12 months.  

Private magnetic resonance imaging of the Veteran's lumbar spine conducted in January 2008 was consistent with status post fusion L3 through S1 with anterior plate and vertebral body screws, mild degenerative changes, and normal alignment, and no unusual areas of enhancement.  

During a VA peripheral nerve examination in April 2008, the Veteran stated that he was currently employed full-time in a sedentary administrative position as a computer technician, which required frequent sitting with the ability to change position, as well as frequent typing.  When further questioned, the Veteran indicated that his primary problems consisted of pain and instability.  Reportedly, for approximately two hours each morning, the Veteran experienced significant low back stiffness and pain that improved with activity.  According to the Veteran, his pain felt like a "hot burning ache" that ranged from three to eight out of ten with an intensity of ten being the worst.  The Veteran indicated that his low back pain radiated to his left buttock, left leg, and the lateral three toes on his left foot.  According to the Veteran, he was able to sit at work and change positions frequently.  It was further noted was that the Veteran's only current treatment consisted of medication from which he experienced no side effects.  

On physical examination, it was noted that the Veteran was not utilizing a cane or other assistive device.  Knee and ankle jerk reflexes were 3+ and equal bilaterally.  His sensation to sharp and soft touch with ten gram monofilament was increased in a left L3 nerve root distribution with sensation to sharp and soft touch, vibration, and temperature otherwise normal in the lower extremities bilaterally.  Motor strength was 5/5 throughout the lower extremities bilaterally, and proprioception was within normal limits.  At the time of examination, there was no evidence of muscle atrophy in the bilateral lower extremities.  Thoracolumbar spine range of motion measured with a goniometer showed forward flexion from 0 to 20 degrees, with pain reported throughout; extension from 0 to 10 degrees, with pain reported throughout; left and right lateral flexion from 0 to 10 degrees, with pain reported at the end of flexion; and, left and right lateral rotation from 0 to 10 degrees, once again with pain reported at the end of rotation.  When questioned, the Veteran reported increased pain with repetitive motion of the thoracolumbar spine, as well as a sensation of weakness and lack of endurance.  At the time of examination, there was no evidence of spasm or observed weakness of the Veteran's back muscles.  Nor was there tenderness of the Veteran's back.  The Veteran's posture was within normal limits, and the sacral notches were nontender bilaterally.  The Veteran was able to perform squats well, though he had difficulty walking in a squatted position.  Further noted was that the Veteran was able to stand on each leg independently while maintaining normal balance.  According the examiner, the Veteran's low back condition resulted in back pain and decreased range of motion, which limited the Veteran's ability to dress during morning hours, as well as, per the Veteran's report, his absence from work approximately four days per month.  While the Veteran experienced some limitations in lifting, walking, sitting, and standing, as well as stair climbing and an inability to run, he was otherwise independent in the activities of daily living, and able to work a full-time job.  

During the course of an RO hearing in March 2009, the Veteran testified that, as a result of his service-connected low back disability, he missed approximately three weeks of work per year.  See Transcript, pp. 14-15.  

At the time of a recent VA examination in January 2010, the Veteran indicated that he had experienced six days of incapacitating episodes due to back pain over the past 12 months, during the course of which he would "stay at home for one day," with the result that the pain "got better."  When questioned, the Veteran complained of stiffness and fatigue, as well as weakness and decreased motion, but there was no spasm and no bowel or bladder complaints.  While in the past, the Veteran had reportedly used a cane, he currently used neither a cane nor a brace.  

On physical examination, the Veteran displayed an upright posture and normal gait with normal curvature of the spine and a symmetrical appearance.  Range of motion measurements showed forward flexion from 0 to 60 degrees with pain in the range from 20 to 60 degrees; extension from 0 to 30 degrees with pain at 20 to 30 degrees; left and right lateral flexion from 0 to 30 degrees with pain at 30 degrees; and, left and right lateral rotation from 0 to 30 degrees with pain at 30 degrees.  At the time of examination, there was evidence of painful motion and guarding, but there was no spasm, weakness, tenderness, or atrophy.  Nor was there evidence of postural abnormalities or any fixed deformity, including ankylosis or abnormality of the musculature of the Veteran's back.  The pertinent diagnosis noted was status post lumbar diskectomy and lumbar interbody fusion at the levels of L3-L4, L4-L5, and L5-S1, with degenerative disc disease of the lumbar spine and lower extremity neuropathy.  According to the examiner, the Veteran exhibited mild functional impairment as a result of decreased range of motion and subjective complaints.  It was further noted that the Veteran worked full-time and remained independent in the activities of daily living.  

In considering the evidence of record under the laws and regulations as set forth above, it is clear that no more than a 40 percent evaluation is warranted for the Veteran's service-connected degenerative disc disease of the lumbar spine.  At the time of the April 2008 VA examination, the Veteran exhibited a rather significant restriction in his range of motion with flexion limited to 20 degrees, as well as continued pain.  However, at no time during the course of the current appeal has the Veteran exhibited unfavorable ankylosis of his entire thoracolumbar spine. Moreover, as of the time of a more recent VA examination in January 2010, range of motion measurements for the Veteran's lumbar spine had significantly improved, as evidenced by forward flexion from 0 to 60 degrees.  

The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings, the Veteran's spine does not appear to be fixed or immobile. 

In addition, the medical evidence of record does not show the Veteran to have had incapacitating episodes having a total duration of at least six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician during this time period. The Board acknowledges that the Veteran told the April 2008 VA examiner that he missed approximately four days per month, which would be 48 days per year, from work as a result of his service-connected low back disability.   However, there is no indication that he was actually prescribed bedrest during that time period.  The Board also notes that, at the time of a subsequent RO hearing in March 2009, the Veteran revised that estimate to three weeks, or approximately 21 days, per year.  Moreover, during the course of the January 2010 VA examination, the Veteran once again revised his estimate of incapacitating episodes due to low back pain downward to six days per year, which is well below the number of episodes necessary for the assignment of an increased rating.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffered from a separate neurological disability distinct from his degenerative disc disease of the lumbar spine for which he is not already being compensated.  The evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  The Veteran is already service-connected for radiculopathy of both lower extremities for which he is assigned separate 10 percent disability evaluations.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Moreover, as discussed above, the Board is referring the issue of entitlement to service connection spinocerebellar ataxia and spastic paraplegia, for the RO to develop and adjudicate.  Therefore, the Board concludes that the Veteran did not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132. 

The Board has also given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it would appear that, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected degenerative disc disease of the lumbar spine has been appropriately rated.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 40 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Indeed, even when considering the effect of the Veteran's pain, he is still has range of motion.  Thus, the disability does not more closely approximate unfavorable ankylosis.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for degenerative disc disease of the lumbar spine. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's degenerative disc disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.  



	                        ____________________________________________
	JESSICA J. WILLS
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


